IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: N.J., A MINOR         : No. 337 EAL 2019
                                          :
                                          :
PETITION OF: B.P., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN THE INTEREST OF: N.M.J., A MINOR       : No. 338 EAL 2019
                                          :
                                          :
PETITION OF: B.M.P., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.